Citation Nr: 0718624	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease claimed as secondary to service-connected varicose 
veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1951 to 
February 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By way of history, 
the Board notes that in June 1997 the Board denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease.  An August 2001 rating decision denied to 
reopen the veteran's claim for an acquired heart disease, 
including arteriosclerotic heart disease.  These 
determinations have become final.  Thereafter, in May 2003 
the veteran advanced a new claim for service connection for a 
heart disorder, secondary to his service-connected varicose 
veins.  The RO denied his claim in rating actions in 
September 2003, July 2004, and October 2004.  The current 
appeal arises from these actions.  

In May 2007 the veteran testified at a Board hearing.  In May 
2007 a waiver for initial RO review was received from the 
veteran for additionally submitted evidence.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 


FINDING OF FACT

The veteran's arteriosclerotic heart disease is secondary to 
his service-connected varicose veins.  




CONCLUSION OF LAW

The veteran's arteriosclerotic heart disease is proximately 
due to or the result of his service-connected varicose veins.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that  the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Court has consistently stated that "temporary or intermittent 
flare-ups ... of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation ...' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

A review of the record shows that service connection is 
warranted for the veteran's arteriosclerotic heart disease 
claimed as secondary to his service-connected varicose veins.  
By way of background, the veteran's separation examination 
noted he had venous circulatory obstruction - left upper, 
left lower - varicosition, left, mild.  He apparently had a 
myocardial infarction in 1971, coronary artery bypass graft 
surgery in May 1983 and was status post redo bypass in June 
1993.  In November 1993 a VA examiner opined that since the 
veteran had a heart disorder at the age of 41 there should be 
no question that he had the disorder while in service.  In 
January 1997 another VA examiner opined that it is not 
possible to identify the onset of the veteran's heart 
disorder but it is likely that it began in his 20s.  

The evidence on point regarding the veteran's service claim 
for arteriosclerotic heart disease secondary to his varicose 
veins consists of an August 2003 VA examination and the 
September 2004 opinion from the private examiner discussed 
above.  The August 2003 VA examiner opined that the veteran's 
arteriosclerotic heart disease is not secondary to his 
varicose veins or his postphlebitic syndrome.  It was 
concluded that there is no medical cause and effect 
relationship.  The examiner did not provide a rationale to 
support his opinion.  The private examiner who rendered the 
September 2004 opinion, is a specialist in cardiology and has 
been treating the veteran for the last few years.  As 
discussed earlier, this doctor opined that the veteran's 
abnormal circulatory condition noted on his February 1953 
separation examination from service was likely a reflection 
of early arteriosclerosis which attributed to the development 
of the veteran's ischemic heart disease.  Therefore, in 
giving the veteran the benefit of the doubt, the Board finds 
that the evidence is in relative equipoise with regard to the 
claim.  Hence, service connection is warranted for 
arteriosclerotic heart disease claimed as secondary to 
service-connected varicose veins.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease claimed as secondary to service-connected varicose 
veins is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


